Citation Nr: 1634672	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-46 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar spine changes, status post-neurostimulator implant, as of July 1 2007.

2. Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to February 1991 and from February 2002 to October 2002, with periods of inactive and active Reserve duty.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2015 properly executed VA Form 21-22, the Veteran appointed The American Legion as her representative.  That organization accepted the appointment.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American Legion's general power of attorney.

In a May 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this appeal.  The representative's position is based on a misunderstanding of the law.  The representative notes that, once 90 days has elapsed from certification of an appeal to the Board, a Veteran may only appoint a representative (or appoint another representative) by showing good cause.  The representative notes that the appeal was first certified to the Board several years ago.  What the representative fails to appreciate, however, is that in this case the Veteran appointed The American Legion within 90 days of recertification of the case to the Board.  The Board points out that an appellant has the same time limits for appointing a representative following recertification as he or she does following the initial certification.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board points out that the representative's reliance on Perez v. Shinseki, 25 Vet.App. 190 (2012) is unavailing, as that case did not involve recertification of the case to the Board.

Consequently, the representative's argument concerning the validity of the Veteran's appointment of The American Legion as her representative is without merit.  The Board notes that the representative has not indicated that The American Legion is withdrawing as the Veteran's representative, or otherwise made an appropriate motion under 38 C.F.R. § 20.608.  Moreover, the Board in May 2016 advised the Veteran of The American Legion's argument and offered her the opportunity to appoint a new representative, but she did not respond.

As the Veteran properly appointed The American Legion in March 2015 and has not revoked her appointment, and as The American Legion has not withdrawn representation in this matter (instead electing to unpersuasively argue that the appointment was never valid in the first place), the Board finds that The American Legion remains the Veteran's properly appointed representative.

In April 2012, the Board remanded this case and instructed the RO to procure updated lumbar spine treatment records and to obtain a VA examination to determine the current level of severity of her service-connected lumbar spine disorder and to address her employability in light of her service-connected conditions.  In addition, the Board found that the record raised issues of entitlement to a rating in excess of 10 percent for reflex sympathetic dystrophy (RSD), and whether new and material evidence had been received sufficient to reopen a previously denied claim for service connection for a bladder disorder.  The RO was instructed to adjudicate those issues and return them to the Board only if the Veteran perfected a timely appeal.  The Board notes that updated treatment records have been associated with the claims file.  In addition, the RO obtained a new VA examination of the Veteran's lumbar spine disorder that occurred in January 2013.  Lastly, the RO adjudicated the Veteran's RSD increased rating claim in a January 2015 rating decision that continued the 10 percent rating, and an April 2016 rating decision that increased the rating to 20 percent.  The Veteran filed a VA Form 8, Certification of Appeal, in March 2015 appealing the issues of an increased rating for lumbar spine disorder and entitlement to a TDIU.  The Board notes that the Veteran did not file an appeal as to the RSD increased rating claim; thus, that issue is not on appeal.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development as to the lumbar spine increased rating issue.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that the RO readjudicated the issue of entitlement to service-connection for urinary incontinence.  However, as addressed more fully in the Remand below, the RO improperly limited this issue to a secondary service-connection claim to the Veteran's service-connected lumbar spine disorder.  The issues of entitlement to TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's lumbar spine disorder had not been manifested by forward flexion less than 30 degrees or ankylosis of the spine at any during the appeal period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent as of June 1, 2007 for lumbar spine disorder are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code (DCs) 5299 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices for her lumbar spine claim in July 2007 and March 2009 correspondences.  As the appeals of the ratings are downstream issues, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the last readjudication in the September 2013 supplemental statement of the case. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  

VA afforded the Veteran VA examinations that occurred in August 2007, November 2010 and January 2013.  The Board is cognizant of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), wherein the United States Court of Appeals for Veterans Claims elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  The Board has reviewed the January 2013 VA examination reports for the Veteran's lumbar spine and finds that they fully comply with those requirements.  Thus, the Board finds that the VA examinations are adequate to adjudicate the issues on appeal.  

Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims for increased ratings.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to lumbar spine disabilities provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015).

The RO rated the Veteran's lumbar spine disorder under analogy under Diagnostic Code 5299.  Other disabilities of the lumbar spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for limitation of motion and provides that if the amount of limitation of motion is non-compensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

Documented manifestations of the Veteran's lumbar spine disorder include an April 2009 private medical examination which showed that her condition was manifested by an initial ROM of forward flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 30 degrees.  A final ROM showed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees and right and left lateral rotation to 30 degrees.  No ankylosis was found.

During a November 2010 VA examination, the Veteran's lumbar spine disorder was manifested by forward flexion to 40 degrees, extension to 0 degrees, left lateral flexion to 14 degrees, right lateral flexion to 24 degrees, left lateral rotation to 15 degrees and right lateral rotation to 20 degrees.  The Veteran's symptoms included urinary urgency, urinary frequency, paresthesia, falls and unsteadiness.  The examiner found that the etiology of these symptoms were unrelated to the lumbar spine disorder.  Other symptoms included fatigue, decreased motion, stiffness, muscle spasm and pain.  The examiner also found bilateral guarding and tenderness.  Muscle spasm, localized tenderness or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  No incapacitating episodes were noted.  The examiner found that the effects from this condition on usual occupation resulted in unemployment, and effects on occupational activities included problems with lifting and carrying, difficulty reaching and pain.  The examiner did not find ankylosis.

A February 2011 statement by the Veteran's representative avers that her low back pain continued and that she could not lift 10 pounds over her head, could not bend, stoop or twist her trunk.  

An April 2012 VA X-Ray report shows an intrathecal stimulating device over the L1-L2, which was found to be stable.  The thoracic spine was found to be normal with minimal narrowing of the disc spaces.  No compression or subluxation was found.

Private treatment records from April 2012 show that the Veteran complained of right sided hip pain which radiated down to her knee.  The physician diagnosed the Veteran with possible piriformis syndrome.  The Veteran's physician recommended physical therapy.  Private physical therapy rehabilitation medical records for the months of April through July 2012 note the following lumbar spine ROM: active flexion to 12 degrees, active extension to 5 degrees and active bilateral side bend to 7 degrees.  A June 2012 private medical record shows that the Veteran reported the physician therapy sessions were not effective.  A September 2012 clinic note shows that the Veteran underwent a right piriformis muscle block in August 2012 and the Veteran reported doing better and could walk short distances without use of a cane.  An October 2012 medical record shows that her piriformis syndrome had resolved.

During a January 2013 VA examination, the Veteran's lumbar spine disorder was manifested by ROM of forward flexion to 45 degrees with no objective evidence of painful motion, extension to 20 degrees with painful motion at 20 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 20 degrees.  During repetitive use testing the examiner found no additional limitation in ROM and noted that the Veteran's forward flexion increased to 60 degrees.  The Veteran did not report flare-ups during the examination.  The examiner found functional loss, functional impairment due to less movement than normal and pain on movement.  The examiner did not find localized tenderness or pain to palpation for the joints or soft tissue of the thoracolumbar spine.  In addition, the examiner did not find guarding, muscle spasm or muscle atrophy.  The examiner did find moderate right lower extremity radiculopathy involving the sciatic nerve.  No other neurologic abnormalities, such as bladder problems, were found.  The Veteran was not found to have intervertebral disc syndrome.  In addition, the Veteran's lumbar spine disorder was not found to have an impact on her ability to work.  

A March 2013 neurosurgery clinic note shows that the Veteran's lumbar spine disorder was manifested by forward flexion to 45 degrees before eliciting pain, and extension to 10 degrees without pain.

During the period on appeal, the evidence of record establishes that the Veteran's lumbar spine disorder was manifested by forward flexion greater than 30 degrees but less than 60 degrees.  This is established by ROM examination results from the April 2009 private medical examination, and the November 2010 and January 2013 VA examinations.  While the April through July 2012 private physical therapy treatment records show forward flexion to 12 degrees, the record establishes that the Veteran was being treated for piriformis syndrome that caused pain to her right hip with pain radiating down her right knee; a condition related to her service-connected RSD which resolved by October 2012.  By January 2013, some three months later, the Veteran's forward flexion was 45 degrees.  As such, the Board finds that the physical therapy ROM findings were anomalies during this period of treatment.  Thus, the Board notes that the evidence of record establishes that the Veteran's lumbar spine disorder has not been manifested by forward flexion 30 degrees or less.  

In addition, the evidence of record shows that Veteran's lumbar spine disorder has not been manifested by a finding of ankylosis during any time since the claim for benefits was filed in January 2005.  Accordingly, the preponderance of the evidence is against the assignment of a rating higher than 20 percent as of June 1, 2007.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5299 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the rating criteria for IDVS; however, the evidence of record does not show a finding for IDVS at any point during the appeal period.  Accordingly, there is no rating available pursuant to the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Lastly, the Board has considered a separate rating for bladder impairment, but finds that the Veteran's neurogenic urinary bladder is unrelated and, thus, not secondary to the Veteran's service-connected lumbar spine condition.  In making this determination, the Board finds most probative an October 2015 VA examiner's finding that the Veteran's neurogenic urinary bladder was related to her July 2001 active Reserve duty lightning strike incident.  The Board recognizes the Veteran's lay statements linking the two conditions.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms of her lumbar spine disorder such as pain.  38 C.F.R. § 3.159(a)(2) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that she has medical training or expertise, she cannot competently provide a medical nexus opinion between a current diagnosis, bilateral hip disorder, and a service-connected disability.  38 C.F.R. § 3.159(a)(1)-(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  There is no medical evidence to the contrary.



Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that throughout the period on appeal the Veteran's service-connected lumbar spine disorder, status post neurostimulator implant, was adequately contemplated by the regular schedule rating criteria.  The primary symptoms of the lumbar spine disorder are pain and decreased motion.  The Veteran is currently rated under 38 C.F.R. § 4.71a, DC 5299, based upon those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disorder.  

While the diagnostic code under which the Veteran is rated discusses only limitation of motion, the Board finds that the Veteran's disability evaluation encompasses her other symptoms.  Indeed, the rating schedule and associated regulations compensate for symptoms such as pain, stiffness, weakness, limited motion and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  The Board notes that the Veteran's lumbar spine disability is secondary to her service-connected reflex sympathetic dystrophy, right lower extremity.  As the Veteran's lumbar spine disability is not specifically listed in the rating schedule, this condition has been rated by analogy based upon pain and limitation of motion.  Accordingly, the Board does not find there to be an exceptional disability picture in that the Veteran's symptoms do not take her case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2015).  The Board further notes that although the Veteran's statements suggest marked interference of the low back disability with employment, given that the first prong of Thun has not been met (in that the Veteran's symptoms are adequately contemplated by the rating criteria) referral based on the second prong of marked interference with employment is inappropriate.  Further, the Veteran has not argued, nor does the evidence so suggest, that the aggregate effects of all current service-connected disabilities, requires referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of the Veteran's service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  



ORDER

Entitlement to a rating in excess of 20 percent for lumbar spine changes, status post-neurostimulator implant, as of July 1 2007, is denied.


REMAND

The Veteran's claim must again be remanded.  Although the Board regrets the delay associated with this additional remand, the Board finds that a remand is warranted for additional development on the merits of the Veteran's claim for entitlement to TDIU.  

The law provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where a veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a); 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Currently, the Veteran's service-connected disabilities include her lumbar spine disorder (20 percent), RSD, right lower extremity, with numbness of small toe (20 percent), residuals, recurrent right ankle strain (10 percent) and surgical scars (10 percent).   The combined evaluation for compensation is currently 50 percent.  As it stands currently, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a). 

Notwithstanding that the evidence does not support higher evaluations for the Veteran's lumbar spine disorder and/or that she does not currently meet the schedular requirements for the assignment of a TDIU under 38 CFR §4.16(a), the evidence does weigh in favor of referral of the Veteran's claim for TDIU to the Director, Compensation Service, under 38 CFR §4.16(b).  Specifically, the October 2015 VA examiner found that the Veteran's RSD impacted her ability to work in that she could not "safely or every do on a timely basis nor be without intermittent concentration doing her job as a psychiatric floor manager and mental health specialist due to severe episodes of right lower extremity pain and cannot tolerate her pain at rest and worse if up, thus she cannot walk her hallways to see patients or do desk and laptop work."  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the claim for a TDIU to the Director, Compensation Service, in order to determine whether the Veteran warrants a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b), due to her service-connected conditions.  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain and stiffness. 

2. After completion of the above, if the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


